Citation Nr: 0600514	
Decision Date: 01/09/06    Archive Date: 01/19/06

DOCKET NO.  03-25 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
bone ulcer of the right shin.  

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
chronic kidney disease.  

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left knee injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The veteran had active service from October 1950 to November 
1953.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Waco, Texas, VA 
Regional Office (RO).  


FINDINGS OF FACT

1. The agency of original jurisdiction (AOJ) denied reopening 
the claim of entitlement to service connection for a bone 
ulcer of the right shin in a May 1992 rating decision.  That 
decision is final.

2.  Service connection for a chronic kidney disorder, 
diabetes mellitus, and a left knee injury was denied in a May 
1992 rating decision.  The veteran did not file a notice of 
disagreement.  

3.  Since the prior May 1992 rating decision, which denied 
reopening the claim for service connection for a bone ulcer 
of the right shin, and denied service connection for a 
chronic kidney disorder, diabetes mellitus, and a left knee 
injury, evidence that relates to an unestablished fact 
necessary to substantiate the claim has not been presented or 
secured.  


CONCLUSIONS OF LAW

1.  The May 1992 rating decision that denied reopening the 
claim of entitlement to service connection for a bone ulcer 
of the right shin is final.  Evidence submitted since that 
decision is not new and material.  38 U.S.C.A. §§ 5108, 
7105(a), (b) and (c), 7108; 38 C.F.R. §§ 3.156, 20.200, 
20.201, 20.302(a) (2005).

2.  The May 1992 decision, which denied entitlement to 
service connection for a chronic kidney disorder, diabetes 
mellitus, and a left knee injury, is final.  Evidence 
submitted since that decision is not new and material.  38 
U.S.C.A. §§ 5108, 7105, 7108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes there has been a significant 
change in the law with the enactment of VCAA.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

First, VA has a duty to notify the claimant and the 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of a letter from the RO 
to the veteran in September 2002.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claims and the claimant was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claims, notice of 
what the claimant could do to help the claims and notice of 
how the claims were still deficient.  The veteran was also 
provided notice that he should submit pertinent evidence in 
his possession per 38 C.F.R. § 3.159(b)(1).  He was advised 
of how and where to send this evidence and how to ensure that 
it was associated with his claims.  

The Board notes the notice of VCAA did not predate initial 
adjudication of the claim.  The claimant, however, was 
provided notice which was adequate.  Following the March 2004 
notice, the January 2005 supplemental statement of the case 
issued constituted subsequent process.  The veteran has not 
shown how any error was prejudicial.  Moreover, the essential 
fairness of the adjudication was not affected.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claims.  The claimant has been 
provided notice of what VA was doing to develop the claims, 
notice of what the claimant could do to help the claims and 
notice of how the claims were still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  VA 
examination reports are on file.  The Board finds that VA has 
done everything reasonably possible to assist the claimant.  
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claims and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  As such, the 
Board finds that the development requirements of the VCAA 
have also been met.  VA has done everything reasonably 
possible to assist the claimant.  Accordingly, appellate 
review may proceed without prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is applicable in the instant case as the amendment 
applies prospectively to claims filed on or after August 29, 
2001.  38 C.F.R. § 3.156(a) (2005).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Bone Ulcer of the Right Shin

The issue of entitlement to service connection for a bone 
ulcer of the right shin was denied by the AOJ in a March 1954 
rating decision.  In May 1992, the AOJ denied reopening the 
claim.  At the time of the prior decision, the record 
included the service records, post-service medical records, 
and statements from the veteran.  The evidence was reviewed 
and service connection for a bone ulcer of the right shin was 
denied based on a finding that no bone ulcer of the right 
shin was shown.  That decision is final.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, however, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.  

At the time of the prior decision, the record reflected that 
during service, the veteran had an ulcer in the anterior 
aspect of the right leg, traumatic, as a result of an injury 
sustained while playing football.  At separation the lower 
extremities were normal.  

Since that determination, the veteran has applied to reopen 
his claim of entitlement to service connection for a bone 
ulcer of the right shin.  The evidence submitted since the 
prior final denial in May 1992 is not new and material.  
Essentially, the evidence added to the record since the May 
1992 decision consists of lay statements, private medical 
records and the veteran's statements.  The records added to 
the record do not show a bone ulcer of the right shin, and 
thus clearly does not relate to an unestablished fact 
necessary to substantiate the claim.

At the time of the prior denial, the evidence showed an in-
service ulcer of the right shin, and a normal separation 
examination of the lower extremities.  Since that 
determination, there has been no evidence of a bone ulcer of 
the right shin.  

The added evidence is not probative of the issue concerning a 
bone ulcer of the right shine.  The Board notes that a 
September 2002 private record of treatment notes a history of 
osteomyelitis in his right leg, and some bone tumors in the 
right leg removed.  There is, however, no post-service 
evidence of a bone ulcer of the right shin, and the evidence 
added to the record is not new.  Then and now, no bone ulcer 
of the right shin is shown.  Therefore, the additional 
evidence is not material as defined under 38 C.F.R. § 3.156.  
In the absence of new and material evidence, the claim is not 
reopened.

Chronic Kidney Disease

The issue of entitlement to service connection for chronic 
kidney disease was previously addressed and denied by the AOJ 
in May 1992.  At the time of the prior decision, the record 
included the service records, post-service medical records, 
and statements from the veteran.  The evidence was reviewed 
and service connection for chronic kidney disease was denied 
based on a finding that the veteran did not have chronic 
kidney disease.  That decision is final.  If new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, however, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.

At the time of the prior decision, the record reflected that 
the veteran had in-service complaints of tenderness over the 
left kidney, negative urinalysis, and a normal abdomen and 
viscera at separation.  

Since that determination, the veteran has applied to reopen 
his claim of entitlement to service connection for a chronic 
kidney disorder.  The evidence submitted since the prior 
final denial in May 1992 is not new and material.  
Essentially, the evidence added to the record since the May 
1992 decision consists of lay statements, private medical 
records and the veteran's statements.  The records added do 
not show a kidney disorder, and thus clearly do not relate to 
an unestablished fact necessary to substantiate the claim.

At the time of the prior denial, there was no evidence of 
chronic kidney disease.  Since that determination, there has 
been no evidence of chronic kidney disease.  

The added evidence is not probative of the issue concerning 
chronic kidney disease.  Post-service records are negative 
for chronic kidney disease and the evidence added to the 
record is not new.  Then and now, no chronic kidney disorder 
is shown.  The Board notes the veteran's assertion that he is 
taking medication to control kidney function; however, there 
is no evidence of chronic kidney disease.  Therefore, the 
additional evidence is not material as defined under 38 
C.F.R. § 3.156.  In the absence of new and material evidence, 
the claim is not reopened.

Diabetes Mellitus

The issue of entitlement to service connection for diabetes 
mellitus was previously addressed and denied by the AOJ in 
May 1992.  At the time of the prior decision, the record 
included the service records, post-service medical records, 
and statements from the veteran.  The evidence was reviewed 
and service connection for diabetes mellitus was denied based 
on a finding that diabetes mellitus was not manifest in 
service and there was no evidence relating post-service 
diabetes mellitus to service.  That decision is final.  If 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed, however, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision, the record reflected that 
the veteran had post-service diabetes mellitus.  

Since that determination, the veteran has applied to reopen 
his claim of entitlement to service connection for diabetes 
mellitus.  The evidence submitted since the prior final 
denial in May 1992 is not new and material.  Essentially, the 
evidence added to the record since the May 1992 decision 
consists of lay statements, private medical records and the 
veteran's statements.  The records added to the record do not 
show diabetes mellitus was manifested in service or is in any 
way related to service.  In fact, a January 2003 private 
treatment record notes that diabetes mellitus was likely due 
to a combination of factors, to include noncompliance with 
diet and lack of exercise.  Clearly, the evidence added does 
not aid in substantiating claim.   

At the time of the prior denial, there was no inservice 
evidence of diabetes mellitus and no evidence linking post-
service diabetes mellitus to service.  Since that 
determination, there is no evidence that diabetes had an 
onset in service or that post-service diabetes mellitus is in 
any way related to service.  As noted, the evidence added is 
negative evidence.  Therefore, the additional evidence is not 
material as defined under 38 C.F.R. § 3.156.  In the absence 
of new and material evidence, the claim is not reopened.

Left Knee Injury

The issue of entitlement to service connection for a left 
knee injury was previously addressed and denied by the AOJ in 
May 1992.  At the time of the prior decision, the record 
included the service records, post-service medical records, 
and statements from the veteran.  The evidence was reviewed 
and service connection for a left knee injury was denied 
based on a finding that a left knee injury was not shown.  
That decision is final.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, however, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108.

At the time of the prior decision, the record reflected no 
evidence relating any disorder of the left knee to service.  

Since that determination, the veteran has applied to reopen 
his claim of entitlement to service connection for a left 
knee injury.  The evidence submitted since the prior final 
denial in May 1992 is not new and material.  Essentially, the 
evidence added to the record since the May 1992 decision 
consists of lay statements, private medical records and the 
veteran's statements.  The records added do not show a left 
knee disorder related to service.  The Board notes that 
peripheral neuropathy has been attributed to diabetes 
mellitus.  As noted, service connection for diabetes mellitus 
has not been established.  There is no evidence of left knee 
disorder related to service.  

At the time of the prior denial, there was no evidence 
linking any left knee disorder to service.  Since that 
determination, there is no evidence of any left knee disorder 
related to service.  Therefore, the additional evidence is 
not material as defined under 38 C.F.R. § 3.156.  In the 
absence of new and material evidence, the claim is not 
reopened.








ORDER

The application to reopen a claim of service connection for a 
bone ulcer of the right shin is denied.

The application to reopen a claim of service connection for 
chronic kidney disease is denied.

The application to reopen a claim of service connection for 
diabetes mellitus is denied.

The application to reopen a claim of service connection for a 
left knee injury is denied.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


